Citation Nr: 1023616	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-44 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for low blood sugar.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2010, the Veteran requested a BVA hearing at a 
local VA office.  The record does not reflect that a hearing 
was scheduled or that the Veteran cancelled his request.  

As such, this case needs to be returned to the RO so that a 
Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


